Citation Nr: 0124109	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  01-02 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer as 
secondary to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy as secondary to herbicide exposure.

3.  Entitlement to service connection for hair loss, sleep 
disorder and depression as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had a period of honorable active service from 
November 1965 to November 17, 1967.  He had a second period 
of other than honorable active service from November 18, 1967 
to December 17, 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 decision 
by the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that, in a VA Form 9 filing received in 
January 2001, the appellant appears to have raised a claim 
for service connection for post-traumatic stress disorder.  
During his personal appearance before the undersigned in July 
2001, he raised the issue of entitlement to non-service 
connected pension benefits.  These issues are referred to the 
RO for appropriate action.

The Board also notes that, in July 2000, the RO denied as not 
well grounded a claim for service connection for chloracne as 
secondary to Agent Orange exposure.  In September 2000, the 
"Veterans Claims Assistance Act of 2000" (VCAA) was enacted 
into law which, among its provisions, provides for 
readjudication of all claims denied as not well grounded 
which became final beginning on July 14, 1999.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096.  This claim is referred 
to the RO for appropriate action.



REMAND

The appellant claims that his disabilities stem from his 
exposure to herbicides while serving in the Republic of 
Vietnam during the Vietnam Era.  His exposure occurred during 
his second period of active service.  Pursuant to an October 
1989 RO administrative decision, the character of discharge 
from his second period of active service is considered to 
have been under dishonorable conditions.  Thus, a bar exists 
to the payment of VA benefits based on this period of active 
service.  See generally 38 C.F.R. § 3.12 (2000).  During his 
appearance before the undersigned in July 2001, he presented 
testimony challenging the characterization of his second 
period of service.  

Based upon the above, the Board finds that the issue of 
whether a bar exists to the payment of benefits based on the 
claimant's second period of active service from June 2, 1967 
to December 17, 1971 is inextricably intertwined with his 
service connection claims on appeal.  In this respect, the 
service connection claims are dependent on whether the 
appellant can establish that he is eligible for VA benefits 
for his second period of active service.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. 
App. 466 (1992); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Thus, the Board remands this issue for RO 
consideration in the first instance.  See Bernard v. Brown, 
4 Vet. App. 384 (1993) (the Board must consider whether a 
claimant will be prejudiced by addressing a question that has 
not been addressed by the RO).

On remand, the RO should also determine whether any 
additional development of the claims is warranted under the 
VCAA and the recently enacted implementing regulations.  See 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2000); 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326)).


Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure full 
compliance with the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act.  
See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2000); 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326)).

2.  The RO should then consider the issue of 
whether a bar exists to the payment of 
benefits based on the claimant's second 
period of active service from November 18, 
1967 to December 17, 1971, to include the 
question of whether new and material 
evidence has been submitted following the 
1989 determination of the character of 
discharge.  If this claim is denied, the 
appellant and his representative should be 
notified of the adverse determination and 
his rights to appeal that determination.  If 
a Notice of Disagreement (NOD) with the 
decision is timely submitted, the appellant 
and his representative should be provided 
with a Statement of the Case (SOC) along 
with notice as to what is necessary to 
perfect an appeal.

3.  Thereafter, the RO should readjudicate 
the claims for service connection for 
prostate cancer, peripheral neuropathy, hair 
loss, sleep disorder and depression as 
secondary to herbicide exposure.  If any 
benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided an SSOC.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




